Exhibit 10.1

 

Execution Version



AMENDMENT NO. 1 TO

EQUITY DISTRIBUTION AGREEMENT

May 9, 2019

This Amendment No. 1 to Equity Distribution Agreement (this “Amendment”) is
entered into effective as of May 9, 2019, by and between ReWalk Robotics Ltd., a
company organized under the laws of the State of Israel (the “Company”), and
Piper Jaffray & Co. (the “Agent”).

In connection with the foregoing, the Company and the Agent wish to amend that
certain Equity Distribution Agreement, dated as of May 10, 2016 (the
“Agreement”), by and between the Company and the Agent through this Amendment to
extend the termination date of the Agreement and to make certain other changes
to the Agreement with effect on and after the date hereof.

1.                  Definitions. Unless otherwise defined herein, capitalized
terms used herein shall have the respective meanings assigned thereto in the
Agreement.

2.                  Amendment of the Agreement.

(a)                Section 1(a)(i) of the Agreement is hereby amended and
restated in its entirety as follows:

“(i) A registration statement on Form S-3 (File No. 333-209833), including a
related Base Prospectus (the “2016 Registration Statement”), and a registration
statement on Form S-3 (File No: 333-231305), including a related Base Prospectus
(the “2019 Registration Statement”), relating to the Shares (i) have been
prepared by the Company in conformity with the requirements of the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder (the “Rules and Regulations”); (ii) have been filed with the
Securities and Exchange Commission (the “Commission”) under the Securities Act;
and (iii) have or will become effective under the Securities Act (such date and
time as of which the Registration Statement is declared effective by the
Commission, the “Effective Time”). The Company has complied and will comply to
the Commission’s satisfaction with all requests of the Commission for additional
or supplemental information; the Registration Statement sets forth the terms of
the offering, sale and plan of distribution of the Company’s Ordinary Shares and
other securities of the Company, and contains additional information concerning
the Company and its business; no stop order of the Commission preventing or
suspending the use of any Base Prospectus (as defined below), the Prospectus
Supplement (as defined below), the Prospectus (as defined below) or any
Permitted Free Writing Prospectus (as defined below), or the effectiveness of
the Registration Statement, has been issued, and no proceedings for such purpose
have been instituted or, to the Company’s knowledge after due inquiry, are
contemplated by the Commission. Except where the context otherwise requires,
“Registration Statement,” as used herein, means the 2016 Registration Statement,
as amended at the time of the 2016 Registration Statement’s effectiveness for
purposes of Section 11 of the Securities Act, and the 2019 Registration
Statement, as amended at the time of the 2019 Registration Statement’s
effectiveness for purposes of Section 11 of the Securities Act, as such section
applies to the Agent, including (1) all documents filed as a part thereof or
incorporated or deemed to be incorporated by reference therein, (2) any
information contained or incorporated by reference in a prospectus filed with
the Commission pursuant to Rule 424(b) under the Securities Act, to the extent
such information is deemed, pursuant to Rule 430B or Rule 430C under the
Securities Act, to be part of the Registration Statement at the Effective Time,
and (3) any registration statement filed to register the offer and sale of
Shares pursuant to Rule 462(b) under the Securities Act (the “462(b)
Registration Statement”). Except where the context otherwise requires, “Base
Prospectus,” as used herein, means the prospectus filed as part of each
Registration Statement, together with any amendments or supplements thereto as
of the date of this Agreement. Except where the context otherwise requires,
“Prospectus Supplement,” as used herein, means the final prospectus supplement,
relating to the Shares, to be filed by the Company with the Commission pursuant
to Rule 424(b) under the Securities Act, in the form furnished by the Company to
the Agent in connection with the offering of the Shares. Except where the
context otherwise requires, “Prospectus,” as used herein, means the Prospectus
Supplement together with the Base Prospectus attached to or used with the
Prospectus Supplement. Any reference herein to the Registration Statement, any
Base Prospectus, the Prospectus Supplement, the Prospectus or any Permitted Free
Writing Prospectus shall be deemed to refer to and include the documents, if
any, incorporated by reference, or deemed to be incorporated by reference,
therein (the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. For purposes of this Agreement, all references to the Registration
Statement, the Rule 462(b) Registration Statement, the Base Prospectus, the
Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Electronic
Data Gathering, Analysis and Retrieval System (“EDGAR”). All references in this
Agreement to financial statements and schedules and other information which is
“described,” “contained,” “included” or “stated” in the Registration Statement,
the Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus (or
other references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is incorporated
by reference in or otherwise deemed by the Rules and Regulations to be a part of
or included in the Registration Statement, the Base Prospectus, the Prospectus,
or any Permitted Free Writing Prospectus as the case may be. Any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, any Base Prospectus, the Prospectus, the Prospectus
Supplement or any Permitted Free Writing Prospectus shall be deemed to refer to
and include the filing of any document under the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”) on or after the initial effective date of the Registration
Statement, or the date of such Base Prospectus, the Prospectus, the Prospectus
Supplement or such Permitted Free Writing Prospectus, if any, as the case may
be, and deemed to be incorporated therein by reference. “Time of Sale” means
each time a Share is purchased pursuant to this Agreement or any Terms
Agreement.”

-1-
 



(b)               Section 1(a)(v) is hereby amended to add “2016” before
“Registration Statement”.

(c)                Section 1(a)(viii) is hereby amended to replace “2015” with
“2018”.

(d)               Clause (v) of Section 1(a)(xv) is hereby amended and restated
as follows:

“(v) the inclusion of the Shares on the Nasdaq Capital Market or the
over-the-counter market operated by OTC Markets Group Inc. (the “OTC”);”

(e)                Section 1(a)(xxvii) is hereby amended to replace “2015” with
“2018”.

(f)                Section 1(a)(xxviii) is hereby amended to replace “2015” with
“2018”.

(g)                Sections 1(a)(xlvii), 2(a)(i), 2(a)(iii), 2(a)(v) and 3(t)
are hereby amended to replace “NASDAQ Global Market” with “NASDAQ Capital
Market”.

 

(h)               Section 1(a)(xlii) is hereby amended to replace “2015” with
“2018.”

(i)                 The last sentence of Section 2(a)(i) is hereby amended and
restated as follows:

“The gross sales price of the Shares sold under this Section 2(a) shall be the
market price for the Company’s Ordinary Shares sold by the Agent under this
Section 2(a) on the NASDAQ Capital Market or the OTC, as applicable, at the time
of such sale.”

(j)                 Section 2(a)(vi) is hereby amended to replace “third full
business day” with “second full business day”.

(k)               Section 2(a)(vii) is hereby stricken from the Agreement.

(l)                 The last sentence of Section 2(d) is hereby amended to add
“2019” before “Registration Statement.”

(m)             Section 3(i) is hereby amended to add to the beginning of the
first sentence “Provided that the Agent has not suspended activity under this
Agreement,” and to change “The Company” in the first sentence to “the Company”.

(n)               The last sentence of Section 3(g) is hereby amended and
restated as follows:

“Notwithstanding (iv) and (vi) above, upon the Company’s receipt of invoices
documenting out-of-pocket fees and disbursements of the Agent’s counsel, the
Company shall reimburse the Agent for the out-of-pocket fees and disbursements
of the Agent’s counsel which, taken together with the fees and disbursements of
Agent’s counsel under subparagraphs (iv) and (vi) hereof, shall not exceed
$50,000 per year, with such yearly period commencing on the first Bringdown Date
after the execution of Amendment No. 1 to Equity Distribution Agreement, dated
as of May 9, 2019.”

(o)               Section 3(o)(iv) is hereby amended to replace “Goodwin Proctor
LLP” with “Covington & Burling LLP”.

(p)               The first paragraph of Section 4 is hereby amended and
restated as follows:

“The obligations of the Agent hereunder and under any Terms Agreement are
subject to (i) the accuracy, as of the Effective Time, each Bringdown Date, each
Time of Sale, each execution and delivery by the Company of a Terms Agreement,
and, with respect to each of the Company’s first three fiscal quarters, on or
prior to the date on which the Company shall be obligated to file a quarterly
report on Form 10-Q in respect of such quarter, and, with respect to the
Company’s fourth fiscal quarter for each fiscal year, on or prior to the
thirty-fifth day after the end of such quarter (in each case, as if made at such
date), of and compliance with all representations, warranties and agreements of
the Company contained herein, (ii) the performance by the Company of its
obligations hereunder and (iii) the following additional conditions:”

-2-
 



(q)               Section 7(c) is hereby amended and restated as follows:

“Unless earlier terminated pursuant to this Section 7, this Agreement shall
automatically terminate upon the earlier to occur of (i) the issuance and sale
of all of the Shares through the Agent on the terms and subject to the
conditions set forth herein and in the Terms Agreement, (ii) three years having
elapsed since the 2019 Registration Statement became effective pursuant to the
Securities Act or (iii) the Company becoming ineligible to use the Registration
Statement.”

(r)       Section 7(f) is hereby amended to replace “NASDAQ Global Market” with
“NASDAQ Capital Market or the OTC”.

(s)       Sections 9 and 13 are hereby amended to replace the Company’s address
for notices and the address of ReWalk Robotics, Inc., respectively, to “200
Donald Lynch Blvd., Marlborough, Massachusetts 01752”.

(t)        Section 9 is hereby amended to change the Company’s fax number for
notices to (508) 251-2970.

(u)       Section 9 is hereby amended to remove the fax number for notices to
the General Counsel of Agent and substitute “(Fax no. (612) 303-8199)” with
“(Email: LegalCapMarkets@pjc.com)”.

3.                  No Other Amendments. Except to the extent expressly modified
by this Amendment, the Agreement remains in full force and effect.

4.                  Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

5.                  Counterparts. This Amendment may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.

6.                  Headings. The section headings herein are for convenience
only and shall not affect the construction hereof.

[Signature Page Follows]



-3-
 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its duly authorized officer or officers as of the date first above
written.

  Very truly yours,     REWALK ROBOTICS LTD.       By:  /s/ Larry Jasinski    
Name: Larry Jasinski
Title: Director and Chief Executive Officer

 

Confirmed as of the date first
above mentioned.

 



PIPER JAFFRAY & CO.         By:

/s/ Neil Riley

    Name: Neil Riley     Title: Managing Director  

 



[Signature Page to Amendment No. 1 to Equity Distribution Agreement]

 

